                                          Case 3:18-cv-07591-CRB Document 545 Filed 05/03/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     CITY AND COUNTY OF SAN                              Case No. 18-cv-07591-CRB (JSC)
                                         FRANCISCO, et al.,
                                   9                     Plaintiffs,                         ORDER RE: PLAINTIFF’S MOTION
                                  10                                                         TO COMPEL WALGREENS
                                                   v.                                        ELECTRONIC DUE DILIGENCE
                                  11                                                         RECORDS
                                         PURDUE PHARMA L.P., et al.,
                                  12                                                         Re: Dkt. No. 526
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14          Now pending before the Court is a joint discovery dispute letter brief regarding Plaintiff’s

                                  15   request that Walgreens produce its electronic due diligence records. (Dkt. No. 526.) The Court

                                  16   finds that the documents are directly relevant to Plaintiff’s claim and Walgreen’s defense and that

                                  17   Plaintiff did not waive its right to seek the documents. However, as to burden, the Court requires

                                  18   an additional submission as to whether private patient information has to be redacted.

                                  19                                               DISCUSSION

                                  20          A.        Relevance
                                  21          Walgreen’s Electronic Notes are relevant to Plaintiff’s nuisance claim. Walgreens testified

                                  22   that the records of its pharmacists’ due diligence as to opioid prescriptions would be found in

                                  23   dispensing checklists and/or Electronic Notes. The Notes could include why a patient needed an

                                  24   opioid, as well as how a pharmacist responded to major red flags about a prescription or patient.

                                  25   (Dkt. No. 526-2.) Indeed, the relevance of Walgreens’ due diligence efforts is why the Court

                                  26   ordered production of certain hard copy due diligence records. (Dkt. No. 467.)

                                  27          Walgreens’ insistence that the Electronic Records are not relevant because Plaintiff intends

                                  28   to prove its case based on aggregate data, and indeed, has stipulated that that it will not assert at
                                          Case 3:18-cv-07591-CRB Document 545 Filed 05/03/21 Page 2 of 4




                                   1   trial or in expert opinions that any specific prescription contributed to an alleged nuisance, is not

                                   2   persuasive. Plaintiff may be able to make an argument about Walgreens’ due diligence practices

                                   3   based on reviewing the Electronic Notes; their production is not inconsistent with Plaintiff’s

                                   4   stipulation.

                                   5           Walgreens also briefly argues that because “Walgreens’ pharmacists perform diligence on

                                   6   prescriptions in many ways, not all of which are documented,” the electronic due diligence notes

                                   7   Walgreens does make are irrelevant. (Dkt. No. 526 at 5.) That is an argument about the weight a

                                   8   trier of fact should give to evidence, not an argument relevant to discoverability.

                                   9           Finally, the Electronic Notes are also relevant given that Walgreens has refused to agree

                                  10   not to refer to its use of Electronic Notes in defense of its due diligence. It violates the rules of

                                  11   civil discovery to allow Walgreens to defend its conduct based on records that its refuses to

                                  12   produce.
Northern District of California
 United States District Court




                                  13           B.     Undue Burden
                                  14           Walgreens also argues that compelling production of the Electronic Notes would impose a

                                  15   “disproportionate” burden on it. The declarations that they submit in support of burden focus on

                                  16   (1) having to review scanned hard-copy prescriptions to determine if any due diligence notes were

                                  17   made on the prescription itself, and (2) redacting confidential patient information. (Dkt. No. 526-

                                  18   15, 526-16, 526-17.)

                                  19           As for the latter argument, the stipulated protective order governing this case adopted the

                                  20   protective order and subsequent amendments to the MDL protective order. (Dkt. No. 279.) The

                                  21   MDL includes a protective order that appears to allow for the production of private patient

                                  22   information without redaction. (Dkt. No. 526-4.) Indeed, the protective order in this case

                                  23   contemplates that private patient information may be produced:

                                  24           Within sixty days after dismissal or entry of final judgment not subject to
                                  25           further appeal, the Parties, their counsel, and any person or entity in
                                               possession of Protected Health Information received pursuant to this Order
                                  26           shall destroy or return to the Covered Entity or Business Associate such
                                               Protected Health Information, and upon written request from the
                                  27           Producing Party shall certify to the Producing Party that it has done
                                               so.
                                  28
                                                                                           2
                                         Case 3:18-cv-07591-CRB Document 545 Filed 05/03/21 Page 3 of 4




                                   1   (Dkt. No. 279 at 5.) However, the protective order in this case also recognizes that the parties do

                                   2   not agree whether at least one MDL protective order applies to this case. (Dkt. No. 279 at 3.)

                                   3          The Court cannot rationally evaluate burden without finally determining whether patient

                                   4   information needs to be redacted and the parties’ joint letter does not adequately address this issue.

                                   5   Accordingly, on or before May 5, 2021 they shall meet and confer via videoconference as to

                                   6   whether a protective order can be entered allowing for the production of Walgreen’s due diligence

                                   7   electronic files without redaction. If they are unable to agree, they shall submit a joint discovery

                                   8   letter regarding whether the Court can and should issue a protective order allowing for such

                                   9   production without redaction. If unable to agree, they shall submit a joint letter regarding the need

                                  10   for redaction on or before May 10, 2021. If the parties are able to agree, they shall submit a

                                  11   stipulated protective order by this same date.

                                  12          C.      Waiver
Northern District of California
 United States District Court




                                  13          Last, Walgreens asserts that Plaintiff has “waived” its request for the Electronic Notes. In

                                  14   its view, granting a motion to compel the Electronic Notes would be a form of “piecemeal”

                                  15   discovery that the Court warned was inappropriate in December of 2020. (Dkt. No. 526 at 4

                                  16   (citing Dkt. 526-14).) Further, because “Plaintiff has known that notes fields are part of

                                  17   Walgreens’ dispensing data since at least December,” Walgreens insists that production is not

                                  18   warranted. (Dkt. No. 526 at 4.)

                                  19          The Court is unpersuaded. Plaintiff’s comments about “forgoing . . . additional fields” of

                                  20   data in December 2020 related to codeine records. On January 7, 2021, and in response to

                                  21   Plaintiff’s question of whether there are “notes fields associated with Walgreens’ dispensing data,”

                                  22   Walgreens disclosed that “pharmacists may in their professional judgment make electronic notes

                                  23   on prescriptions that are reflected in Walgreens’ dispensing data.” (Dkt. No. 526-11 at 2.) As

                                  24   Walgreens does not identify any evidence that it disclosed the existence of these relevant

                                  25   electronic notes prior to the January 7, 2021 email, Plaintiff did not knowingly waive its right to

                                  26   seek this information in December 2020.

                                  27          Plaintiff’s motion for leave to supplement the record is DENIED. (Dkt. No. 540.)

                                  28
                                                                                         3
                                         Case 3:18-cv-07591-CRB Document 545 Filed 05/03/21 Page 4 of 4




                                   1         This Order disposes of Docket No. 540.

                                   2         IT IS SO ORDERED.

                                   3   Dated: May 3, 2021

                                   4

                                   5
                                                                                          JACQUELINE SCOTT CORLEY
                                   6                                                      United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      4
